DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US20180090737A1 (Sawanishi).


Regarding claim 1, Sawanishi teaches a sealed battery and an assembled battery [0001]. [abs]. Sawanishi teaches a battery module comprising a plurality of battery cells that are sequentially stacked, each of the battery cells including: an electrode assembly including a plurality of electrode plates [fig.1 #11]; a pouch [#5; 0044-0045] configured to receive the electrode assembly, including an extension part [0079-0080; #21a/b; i.e external connection portion]; and an electrode lead [#20a; 0067; i.e. positive electrode connection terminal] connected to the plurality of electrode tabs [0071; lug portion], the electrode lead extending from the extension part so as to be withdrawn to an outside through a withdrawal port [fig. 4], wherein, in order to secure a distance between the extension part of the pouch of one battery cell of the plurality of battery cells, and the electrode lead of an adjacent battery cell of the plurality of battery cells, the extension part is provided with a bent part that is bent at a predetermined angle relative to a direction in which the plurality of battery cells are stacked [0091, 0106-please refer to the annotated fig. below that teaches these limitations].  


    PNG
    media_image1.png
    355
    444
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    342
    506
    media_image2.png
    Greyscale



Regarding claim 2, modified Sawanishi teaches the battery module according to claim 1. Sawanishi teaches wherein the extension part is bent along a first direction [i.e. B1 depicted above in claim 1], which is perpendicular to a direction in which the extension part extends, and is then bent along a second direction [i.e. B2 illustrated in claim 1], which is opposite the first direction, such that the electrode lead is directed to the withdrawal port [please refer to the annotated fig. in claim 1 that teaches the bent portions and the electrode lead is directed to the withdrawal port as claimed].  
Regarding claim 5, Sawanishi teaches the battery module according to claim 1, wherein the plurality of extension parts of the plurality of battery cells are bent at a plurality of positions spaced apart from each other by a predetermined distance in a direction in which each of the extension parts extends [please refer to the annotated fig. in claim 1 that teaches the limitations recited in claim 5 and also fig. 8].  

Regarding claim 6, Sawanishi teaches the battery module according to claim 1, wherein the plurality of extension parts of the plurality of battery cells are sequentially bent at a plurality of positions spaced apart from each other by a predetermined distance in a direction in .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20180090737A1 (Sawanishi).

Regarding claim 7, Sawanishi teaches the battery module according to claim 5 and teaches  wherein, on an assumption that two adjacent positions, among the plurality of positions, are a first position and a second position, the extension part of one of the plurality of battery cells is bent at the first position along a first direction, which is perpendicular to a direction in which the extension part extends. With regards to the claimed “is then bent between the first position and the second position along a second direction, which is opposite the first direction, such that the electrode lead is directed to the withdrawal port” , Sawanishi teaches the battery as claimed and that it has several different embodiments and can be bent in various different angles as shown in Fig. 4 [0091-0098], thus incorporating the bend between the first position and the second position along a second direction, which is opposite the first direction, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the said structure and incorporate the bent portions as claimed, as it would not change the function of the structure.  
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of .


Claims 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180090737A1 (Sawanishi) and further in view of US20170110712A1 (Ahn).

Regarding claim 3, Sawanishi is silent with respect to wherein each of the battery cells further comprises a cover extending from the extension part, the cover member being disposed so as to wrap the electrode lead. Ahn teaches a battery cell and teaches an insulation film #12, i.e. corresponding to the cover [0057]. The insulating film 12, attached to a circumference of the electrode lead 100 in a width direction to be interposed between the electrode lead 100 and an inner surface of the pouch case 14, may be made of a film having an insulation property and thermal bondability. The insulating film 12 may be formed of, for example, a layer (e.g., single layer or multiple layer) of any one or more materials selected from polyimide (PI), polypropylene (PP), polyethylene (PE), polyethylene terephthalate (PET), and the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawanishi to further include the insulating film as claimed as Ahn teaches the insulating film 12 may prevent a short-circuit from occurring between the electrode lead 100 and a metal layer of the pouch case 14. In addition, the insulating film 12 may improve sealing power of the pouch case 14 in a region in which the electrode lead 100 is led [0060].


Regarding claim 4, modified Sawanishi teaches wherein the extension part is bent along a first direction, which is perpendicular to a direction in which the extension part extends and; with regards to “the cover member is bent along a second direction, which is opposite the 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
         

Regarding claim 8, Sawanishi the battery module according to claim 5. And as recited above in claim 3, modified Sawanishi teaches in claim 7, on an assumption that two adjacent positions, among the plurality of positions, are a first position and a second position, the extension part of one of the plurality of battery cells is bent at the first position along a first direction, which is perpendicular to a direction in which the extension part extends, and then the cover member is bent between the first position and the second position along a second direction, which is opposite the first direction, such that the electrode lead is directed to the withdrawal port.  Sawanishi is silent with respect to the cover. Ahn teaches wherein each of the battery cells further comprises a cover member extending from the extension part, the cover member being disposed so as to wrap the electrode lead. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the said structure and incorporate the bent portions as claimed, as it would not change the function of the structure.  
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Lastly, Sawanishi in view of Ahn teaches the limitations of claim 8 which are limitations that are combined from claim 3, 5 and 7.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180090737A1 (Sawanishi) and further in view of US2004/0253512A1 (Watanabe)

Regarding claim 9, Sawanishi teaches the battery module according to claim 1, wherein each of the battery cells further comprises a connection member [i.e. 22a/b conductive section 0085-0090, , disposed between a connection part of the electrode lead BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CAM/tdvApplication No.: NEWDocket No.: 6949-0127PUS1 Page 7 of 8 connected to 
However, is silent with respect to the connection member is made of a material capable of being plastically deformed. The instant specification teaches the material can be made of any metal. Thus, keeping this in mind, Examiner has interpreted any material that is plastically deformed is a metal. 
Watanabe teaches a battery [abs] and teaches a connecting bar, i.e claimed connection member is made of a metal [0198]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawanishi in view of Watanabe and use the metal for the connection member as Sawanishi teaches the connection member is electrically conductive in nature, and to use any known metal that is conductive in nature as the connection member that is electrically conductive and substituting this conductive section with nickel or nickel alloy, as taught by Watanabe would have been obvious with a predictable result. 

The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 10, modified Sawanishi The battery module according to claim 9, wherein the plurality of electrode tabs of the electrode assembly are electrically connected to the electrode lead via the connection member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729